Citation Nr: 0727354	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-39 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD is manifested by 
sleeplessness, intrusive thoughts, and irritability, and 
sleeplessness and a Global Assessment of Functioning (GAF) 
score ranging from 50 to 55.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the assigned of a 50 percent 
disability rating for his Republic of Vietnam related post-
traumatic stress disorder (PTSD).  He contends that the RO 
has under evaluated his mental disability and asks that the 
Board award a greater rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The RO sent the veteran a letter in November 2002 - before 
the initial RO decision that awarded service connection and a 
50 percent disability evaluation.  This letter informed the 
veteran of the evidence needed to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.

Since the RO's November 2002 letter preceded its initial 
award of service connection, it could not provide notice of 
the evidence needed to substantiate the claim for an 
increased (initial) rating.  However, VA is not required to 
provide separate notice under 38 U.S.C.A. § 5103(a) with 
regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (cited at 69 Fed. Reg. 
25,180 (2004)); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Nevertheless, VA subsequently provided notice as to 
the higher rating issues in an October 2004 statement of the 
case (SOC).  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision and the 
statement of the case.  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his psychiatric disorder 
should be assigned a rating in excess of 50 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, VA informed the veteran of all 
evidentiary requirements and assistance that VA would provide 
in connection with this claim.  The VA informed the appellant 
that it would request records and other evidence, but that it 
was the appellant's responsibility to ensure that the VA 
received the records.  The veteran was told that he should 
inform the VA of any additional records or evidence necessary 
for his claim.  In addition, the veteran's accredited 
representative has been informed of the information needed to 
support the veteran's claim.

The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Thus, VA has made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the statement 
of the case) is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the statement of the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Additionally, 
the VA was notified that the veteran was in receipt of Social 
Security Administration (SSA) benefits.  Upon receiving that 
notification, the VA obtained the veteran's SSA records, 
including the award documents, and these records have been 
included in the claims folder for review.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that as a result of 
the veteran's claim, the veteran has undergone a number of VA 
psychiatric examinations in order to establish the presence 
of a mental disability along with the etiology and severity 
of such a condition.  Those examination results have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  During the course of this appeal, the appellant and 
his various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increased ratings, but he was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the effective date to be assigned 
are rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a part of the veteran's initial claim for service 
connection, he underwent a VA psychiatric examination in 
January 2003.  The veteran told the examiner that he was 
suffering from nightmares, sleeplessness, and depression.  He 
also said that he was withdrawing from others.  The examiner 
found the veteran anxious with poor eye contact.  However, 
hallucinations were not reported nor were paranoid beliefs.  
The veteran was alert and oriented to time, place, and 
person.  A Global Assessment of Functioning (GAF) score of 51 
was given.  The examiner labeled the veteran's mental 
disorder as moderately severe to severe.  

Another psychiatric examination was accomplished in September 
2004.  The veteran stated that he was still living with his 
wife and he still had relations with his children.  He did 
say that he was no longer attending church or going out to 
restaurants with his wife because he wished to avoid crowds.  
During the interview with the examiner, it was noted that the 
veteran had good eye contact with the examiner.  The 
veteran's speech was found to be fluent and goal-directed 
although it was further reported that his speech was without 
inflection.  The veteran's memory was found to be "spotty".  
However, it was unclear from the record whether the veteran's 
memory was impaired because of his PTSD or due to the 
medications he was taking for nonservice-connected 
disabilities and diseases.  

Also during the exam, the veteran's affect was deemed as 
flat.  However, suicidal and homicidal ideation was denied.  
Nightmares were reported and the veteran admitted that he did 
have difficulty with his sleep.  The examiner assigned a GAF 
of 50 and noted that the veteran was suffering from 
persistent intrusive recollections of combat along with some 
social isolation.  Nevertheless, the examiner also reported:

	. . . Since the last review, while 
there has been no psychiatric 
hospitalization, there has been neither 
remission nor significant abatement of 
symptoms.  The veteran continues in 
treatment . . . and the dosing time of 
his psychotropic medications has been 
changed to the hour of sleep, hopefully 
to impact difficulty in falling asleep. . 
. .

As reported above, the veteran's SSA records have been 
obtained and included in the claims folder.  Unfortunately, 
these records do not show recurrent treatment for his PTSD.  
Instead, these records indicate that the veteran was deemed 
disabled because his Parkinson's disease and gout.  A 
psychiatric disability of any sort, to include PTSD, was not 
reported in these records.

The veteran's VA treatment records have also been included in 
the claims folder.  These records show that the veteran has 
been attending bi-monthly group therapy sessions.  These 
records indicate that the veteran has been experiencing some 
depression and irritability along with sleeplessness.  They 
also point out that the veteran was relatively quite during 
his group sessions.  However, it was also reported that the 
veteran was benefiting from the group sessions.  GAF scores 
were not reported on these records.

The medical evidence shows assignment of GAF scores ranging 
from 50 to 55.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected disorder that would somehow affect his PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The two examinations accomplished 
have noted anxiousness, nightmares, and irritability.  The 
veteran appears to have social relations with family members 
and very limited social contact with others.  Nevertheless, 
nothing in the records have insinuated that the veteran's 
ability to work has been affected by his PTSD.  In this 
regard, it has been the veteran's nonservice-connected 
disorders that have forced the veteran to leave the work 
force.  Additionally, the veteran is capable of caring for 
his physical well-being and he has not complained of 
hallucinations, delusions, or other thought disorders.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 50 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2006) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, on appeal from an initial grant of service connection, 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


